Citation Nr: 1610586	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hearing loss disability, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a muscle disability of the left lower extremity, to include above and below the knee (herein muscle disability), to include as secondary to a service-connected left knee disability or a service-connected left hip disability.
REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Step-Daughter


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marines from July 1943 to January 1946 and was awarded the Combat Action Ribbon. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A March 2012 rating decision denied the Veteran's claims for entitlement to service connection for tinnitus, a bilateral hearing loss disability and a left ankle disability.  A June 2012 rating decision denied the Veteran's claim for entitlement to service connection for a left foot disability.  A September 2012 rating decision denied the Veteran's claim for entitlement to service connection for a muscle disability. 

The Veteran testified at a February 2016 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case issued in August 2015, additional VA treatment records were submitted by the Veteran.  To the extent that the received records are considered evidence, the Veteran filed his substantive appeal in June 2014 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left ankle disability, a left foot disability and a muscle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 Board decision denied the Veteran's claims for entitlement to service connection for tinnitus and a bilateral hearing loss disability.  A June 2009 decision by the Court of Appeals for Veterans Claims (Court) affirmed the Board's June 2007 decision; therefore the June 2007 Board decision is final.  

2.  Evidence associated with the claims file after the Board denial in June 2007 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims.

3.  The Veteran's tinnitus had its onset and was shown in service and there have been subsequent manifestations of tinnitus during the appeal period.

4.  The Veteran's bilateral hearing loss disability manifested in service and there has been a continuity of symptomatology since service.


CONCLUSIONS OF LAW

1.  The June 2007 Board decision denying the Veteran's claims for entitlement to service connection for tinnitus and a bilateral hearing loss disability, which was affirmed by a June 2009 Court decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received and the claims for entitlement to service connection for tinnitus and a bilateral hearing loss disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

4.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen - Tinnitus and Hearing Loss

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim for entitlement to service connection for tinnitus and a bilateral hearing loss disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.



Legal Criteria

A Board decision is generally final as of the date stamped on the face of the decision when mailed.  38 C.F.R. § 20.1100 (2015).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

A June 2007 Board decision denied the Veteran's claims for entitlement to service connection for tinnitus and a bilateral hearing loss disability.  The decision indicated that the basis for the denial of the Veteran's tinnitus claim was that tinnitus was not "affirmatively shown" to have been present during service and that tinnitus was diagnosed after service and was unrelated to service.  The Board decision indicated that the basis for the denial of the Veteran's bilateral hearing loss disability claims was that bilateral hearing loss was not "affirmatively shown" in service, did not manifest to a compensable degree within one year of separation from service and that bilateral hearing loss was diagnosed more than one year after service and was unrelated to service.  

In September 2007, the Veteran requested reconsideration of the Board's decision.  In April 2008, the Veteran withdrew his motion for reconsideration.  The Veteran also appealed the Board's decision to the Court, which issued a memorandum decision in June 2009.  The Board notes that the Court's decision stated that because the Veteran made "no arguments regarding the Board's denial of his service-connection claims, any issues as to those matters are deemed abandoned" and did not otherwise address the merits of the Veteran's tinnitus or bilateral hearing loss disability claims.  In any event, the June 2009 Court decision affirmed the Board's June 2007 decision.  As such, the Board finds that the June 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).       

The Veteran's current claims for entitlement to service connection for tinnitus and a bilateral hearing loss disability are based upon the same factual basis as his claims that were denied in the June 2007 Board decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Since the final June 2007 Board decision, new evidence includes, but is not necessarily limited to, the testimony that the Veteran provided at the February 2016 Board hearing.  With respect to tinnitus, the Veteran testified that he had tinnitus in service (which was previously reported) and that it continued and got progressively worse.  See February 2016 Board Hearing Transcript, page 8; see also July 2011 Veteran Statement (stating that tinnitus started in service and that he has "had ringing in my ears ever since").  With respect to bilateral hearing loss, the Veteran testified that he noticed problems with his hearing in service (which was previously reported) and indicated that he noticed that his hearing was continually worse and was not the same as when he went in to service.  See id at 8-9.  The Veteran also testified that when he came home from the military, everybody noticed that he was having issues with his hearing.  See id. at 9.  Also, a February 2005 VA treatment note (which was not previously of record) referenced the Veteran's active service and that he reported "[h]earing loss then and gradually worsened to present day."  

The Board notes that if certain chronic diseases, to include organic diseases of the nervous system (including hearing loss and tinnitus) become manifest to a certain degree within a certain time after separation from active service, it is presumed to have been incurred during active service.  See 38 U.S.C.A. §§ 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2015); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R.    § 3.309(a)).  If there is no manifestation within the certain time after separation from active service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (2013).  The Board notes that the June 2007 Board decision addressed the issue of whether the Veteran's bilateral hearing loss disability manifested within the applicable time period after separation from service.  The June 2007 Board decision, however, did not address this issue as applied to tinnitus.  In addition, the issue of continuity of symptomatology, a possible theory in which to establish entitlement to service connection, was not addressed with respect to either tinnitus or a bilateral hearing loss disability.  

The evidence, to include the Veteran's lay statements, discussed above is new, as it did not exist at the time of the final disallowance in June 2007.  It is material, as it relates to an unestablished fact necessary to substantiate the claims, specifically as relating to a continuity of symptomatology since service for the Veteran's tinnitus and his bilateral hearing loss disability.  This evidence also raises a reasonable possibility of substantiating the claims and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claims should be granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  § 3.156(a) (2015). 


II.  Service Connection - Tinnitus and Hearing Loss

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for tinnitus and a bilateral hearing loss disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). 

Service connection may be established under 38 C.F.R. § 3.303(b) (2015) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, tinnitus is considered a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease manifested in service.  See 38 C.F.R. § 3.303(b) (2015).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See id.

Analysis - Tinnitus 

Initially, the Board notes that the Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)
(stating that "ringing in the ears is capable of lay observation").  

The Veteran's service treatment records (STRs) were silent as to any mention of tinnitus.  A January 1946 separation examination report noted that the Veteran's ears had no disease or defects.  The Veteran was afforded a VA examination in April 2005.  The Veteran reported that tinnitus had its onset in service, which the Veteran also reported at the February 2016 Board hearing.  See February 2016 Board Hearing Transcript, pages 7-8.    

Upon review, the Board finds that the evidence of record shows that the Veteran's tinnitus had its onset and was shown in service.  As noted, the Veteran is competent to testify at to the presence and onset of tinnitus.  The Veteran has competently testified as to the onset of tinnitus in service and the Board finds his statements to be credible.  As such, based on the Veteran's competent and credible testimony, the Board concludes that the evidence of record showed that the Veteran's tinnitus had its onset and was shown in service.

As noted, tinnitus is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2015), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  As discussed above, the Board has concluded that the evidence of record showed that the Veteran's tinnitus was shown in service.  As such, the remaining issue is whether the Veteran has had subsequent manifestations of the same chronic disease.  The Veteran's testimony at the February 2016 Board hearing referenced the presence of tinnitus.  See February 2016 Board Hearing Transcript, page 7; see also April 2015 VA Audiology Consult (noting subjective tinnitus).  As such, the Board concludes that there have been subsequent manifestations of tinnitus during the period on appeal.  

The Board notes that the April 2005 VA examination report included a negative opinion with respect to direct service connection and a nexus between the Veteran's tinnitus and his active service.  The Board finds that this opinion is inadequate, however, as it did not address the Veteran's reports of a continuity of symptomatology after service.  In any event, under the provisions of 38 C.F.R.              § 3.303(b) (2015), a medical nexus opinion is not required.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").  

In sum, the evidence of record showed that the Veteran's tinnitus had its onset and was shown in service and that there have been subsequent manifestations of tinnitus during the appeal period.  Pursuant to 38 C.F.R. § 3.303(b) (2015), as the Veteran's tinnitus (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

Analysis - Hearing Loss

Initially, the Board notes that for purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  The April 2005 VA examination report indicated that the Veteran had a current bilateral hearing loss disability for VA purposes.  See id.  The Veteran was not afforded a VA examination during the current period on appeal.  There is no indication, however, that his hearing acuity has improved since the April 2005 VA examination and that he thus would no longer meet the requirements of 38 C.F.R. § 3.385 (2015).  In addition, an April 2015 VA audiology consult included audiogram results noting pure tone threshold averages of 94 dB in the right ear and 99 dB in the left ear and word recognition scores of 64% in the right ear and 68% in the left ear.  As such, and resolving reasonable doubt in the Veteran's favor, the Board will conclude that the Veteran has a current bilateral hearing loss disability for VA purposes.

The Veteran's STRs were silent as to any mention of problems with hearing.  A January 1946 separation examination report noted that the Veteran's ears had no disease or defects and also that his bilateral hearing was normal according to watch, coin click, whispered and spoken voice tests.  As noted, the Veteran was afforded a VA examination in April 2005.  The Veteran reported that he was "aware of his hearing loss" in service.  The Veteran also reported obtaining hearing aids in 1950 (he was separated from active service in January1946).  At the February 2016 Board hearing, the Veteran also reported that he noticed problems with his hearing in service and that he obtained a hearing aid in 1950.  See February 2016 Board Hearing Transcript, page 6, 8.

As noted, pursuant to 38 C.F.R. § 3.303(b) (2015), entitlement to service connection may be granted based on a chronic disease that manifested in service and a continuity of symptomatology.  The Veteran has provided testimony as to his in-service noise exposure, as well as that he experienced decreased hearing in service.  See, e.g., February 2016 Board Hearing Transcript, April 2005 VA Examination Report.  The Board notes that the Veteran is competent to testify as to being exposed to loud noises in service and to decreased hearing acuity in service, as such is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Finding the Veteran's testimony to be competent and credible, the Board concludes that the Veteran has in-service manifestations of a chronic disease, specifically bilateral hearing loss.  With respect to a continuity of symptomatology, as noted above, the Veteran's provided testimony as to this at the February 2016 Board hearing and a February 2005 VA treatment note also supported such continuity.  The Veteran is competent to testify as to a decreased hearing acuity continuing after service and the Veteran finds his testimony as to this issue credible.  In addition, the Veteran testified at the Board hearing that when he came home from the military, everybody noticed that he was having issues with his hearing and the evidence of record also indicated that the Veteran received hearing aids (or an aid) in 1950.  This information further provides evidence of a continuity of symptomatology after service.  As such, the Board concludes that the evidence of record indicates a continuity of symptomatology related to decreased hearing acuity since service.

The Board notes that the April 2005 VA examination report included a negative opinion with respect to direct service connection and a nexus between the Veteran's bilateral hearing loss disability and his active service.  The Board finds that this opinion is inadequate, however, as it did not address the Veteran's reports of a continuity of symptomatology after service and because the provided rationale relied, in part, on that "there was no evidence of impaired hearing at time of discharge" or, in other words, on a lack of in-service documentation of the Veteran's claim.  In this regard, the Board notes that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In any event, under the provisions of 38 C.F.R. § 3.303(b) (2015), continuity of symptomatology provides any required nexus.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service").  The examiner did note that pure tone testing was not accomplished in service and the Veteran reported trying a hearing aid in the early 1950s although this could not be verified.  The examiner also indicated that if this did occur, it would support his claim as it was fairly soon after service.  

In sum, the evidence of record showed that the Veteran's bilateral hearing loss disability manifested in service and that there has been a continuity of symptomatology since service.  Pursuant to 38 C.F.R. § 3.303(b) (2015), as the Veteran's bilateral hearing loss disability (a chronic disease for purposes of VA regulations) manifested in service and there was a continuity of symptomatology since service, the criteria for entitlement to service connection for a bilateral hearing loss disability have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral hearing loss disability is reopened.

Entitlement to service connection for a bilateral hearing loss disability is granted.
REMAND

Left Ankle

In June 2011, the Veteran filed a claim for entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.  The Veteran was afforded a VA examination in July 2011.  The examination report noted that the Veteran reported chronic left ankle pain.  A diagnosis was noted of "likely degenerative changes over time, and chronic dependent edema."  A negative opinion was provided as to secondary service connection.  

At the February 2016 Board hearing, the Veteran testified about an in-service event where he was aboard a ship and an explosion threw him "over the hatch of the ship" and he injured his left knee.  The Veteran indicated that he injured his left ankle at the same time of this event.  See February 2016 Board Hearing Transcript, page 9.  The Board notes that an October 2008 Board decision granted entitlement to service connection for a left knee disability and, essentially, accepted as credible the Veteran's testimony as to occurrence of this in-service event involving an explosion.  The Board now also finds the Veteran's testimony regarding this in-service event to be competent.  Additionally, at the Board hearing, the Veteran also testified to another in-service event where he was in a jeep that was "hit with a mortar shell" and that after this happened, he "sprained his ankle" while getting away from the jeep.  See id. at 20.  Again, the Board finds the Veteran's testimony regarding this in-service event to be competent.  The June 2011 VA opinion did not address direct service connection.  As such, the Board concludes that remand is required for a new VA examination and opinion, as detailed in the remand directives below.  
  
In addition, at the Board hearing, the Veteran's representative stated that the Veteran's "ankle could take extra weight based on how severe his knee is and could have issues."  The representative also stated that "if [the Veteran's] knee was so bad, which it seems like it is, that you couldn't help but alter your gait which would have an effect on the ankle."  The representative also referenced that the Veteran's reported in-service left ankle injury (or injuries) "may have weakened it" and that "to continue to have that knee issue, it would have still continued to work on that weakening process in the left ankle."  The Board notes that evidence of record indicates that the Veteran had an altered gait.  For example, an August 2007 VA examination report (related to the Veteran's left knee) noted that the Veteran's shoe wear was somewhat worse on the left which "probably indicates some asymmetry of gait," an October 2006 VA treatment note referenced that the Veteran had an "old injury to left leg," presumably a reference to his service-connected left knee disability, which "causes him to limp just a little" and a June 2003 VA treatment note referenced the Veteran's left knee and that he used a walking stick to get around.  Additionally, the Veteran also testified that after service when he worked in the woods he would walk with a stick because his knee would not support him.  See February 2016 Board Hearing Transcript, page 11. The representative's contentions, to include regarding an altered gait, were not addressed by the June 2011 VA opinion and relate to medical issues that the Board is not competent to address.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, while on remand, an additional opinion addressing secondary service connection must also be provided, as detailed in the remand directives below.

Left Foot

In June 2011, the Veteran filed a claim for entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability.  The Veteran was afforded a VA examination in July 2011.  The examination report noted that the Veteran reported left foot pain.  A diagnosis was noted of "likely degenerative changes over time, and chronic dependent edema."  A negative opinion was provided as to secondary service connection.  

At the February 2016 Board hearing, the Veteran testified about an in-service event where he was aboard a ship and an explosion threw him "over the hatch of the ship" and he injured his left knee.  The Veteran indicated that he injured his left foot at the same time of this event.  See February 2016 Board Hearing Transcript, page 9.  As noted above, the Veteran's report of this in-service event has been found to be competent and the Board finds that the Veteran's testimony as to injuring his foot in this event to also be competent.  Also, VA treatment records referenced the Veteran's left foot and his service.  An October 2006 VA treatment note referenced numbness in the Veteran's left toes related to a war injury in World War II and a May 2004 VA treatment note referenced that the Veteran believed the pain in his foot was related to trauma suffered during the war.  The June 2011 VA opinion did not address direct service connection.  As such, the Board concludes that remand is required for a new VA examination and opinion, as detailed in the remand directives below.  

Similar to the discussion related to the Veteran's left ankle claim, the Veteran's representative presented additional arguments regarding secondary service connection, to include regarding an altered gait, which were not addressed by the June 2011 VA opinion.  As such, while on remand, an additional opinion addressing secondary service connection must also be provided, as detailed in the remand directives below.  

Muscle Disability

In April 2012, the Veteran filed a claim for entitlement to service connection for a muscle disability of the left lower extremity, to include above and below the knee.  The Veteran was afforded a VA examination in September 2012.  The examiner completed a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  The DBQ stated that "[m]uscle injury DBQ is the incorrect DBQ for this case.  Left calf pain apparently was the claim and he has severe peripheral vascular disease...After obtaining careful ortho[pedic] [history] it is my opine the knee DBQ is most appropriate for this case."  The completed DBQ, essentially, related to the Veteran's left knee and did not address the Veteran's claim of a muscle disability of the left lower extremity above and below the knee.  As the Veteran's claimed condition was not properly addressed, the VA examination provided was inadequate and remand is therefore required for an additional VA examination and opinion, as detailed in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, it is unclear as to whether the Veteran has a diagnosed muscle disability of the left lower extremity.  At the February 2016 Board hearing, the Veteran testified, with respect to the left lower extremity, as to currently having weakened muscles and that he previously had muscle spasms.  See February 2016 Board Hearing Transcript, page 15.  As such, the examiner on remand will be asked to provide any diagnoses present during the appeal period related to the Veteran's left lower extremity, to include muscle disabilities.  

In addition to his service-connected left knee disability, the Veteran was also granted entitlement to service connected for a left hip disability (specifically left hip status post proximal femur fracture and hip replacement) in an August 2015 rating decision.  As noted, the Veteran testified as to having weakened muscles in his left leg, which he attributed to them not being used.  See id.  Evidence of record indicates that such lack of use may be due to the Veteran's service-connected left knee disability or left hip disability.  For example, a July 2015 VA examination report (conducted regarding the Veteran's left hip) stated that the Veteran "cannot bear weight on his left leg/knee at all due to his" degenerative joint disease of the left knee, a June 2014 VA treatment note referenced that the Veteran's "leg has been weak since the hip replacement and he cannot stand well on it" and an October 2013 VA treatment note referenced that the Veteran had "[d]ifficulty standing secondary to chronic hip pain."  As such, an opinion addressing secondary service connection, with respect to both the Veteran's left knee disability and his left hip disability, is required on remand, as detailed in the remand directives below.  

All Issues

Finally, on remand, all outstanding VA treatment records must be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records. 

2.   Schedule the Veteran for a VA examination with respect to his left ankle, left foot and muscle disability of the left lower extremity claims.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

First, the examiner is asked to identify any disabilities present during the appeal period (dating from approximately June 2011) related to the Veteran's left lower extremity.  The examiner must specify what disabilities (if any) have been and are present related to the Veteran's left ankle and left foot and what (if any) any muscle disability of the left lower extremity (including above and below the knee) has been and is present.  While review of the entire claims folder is required, attention is invited to the Veteran's testimony at the February 2016 Board hearing, with respect to the left lower extremity, as to currently having weakened muscles and that he previously had muscle spasms.  See February 2016 Board Hearing Transcript, page 15.

Second, the examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any left ankle disability present during the appeal period (dating from approximately June 2011) is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the Veteran's competent testimony at the February 2016 Board hearing that discussed that he injured his left ankle during an in-service event involving an explosion aboard a ship and that he sprained his ankle during an in-service event related to a jeep incident (discussed further above in the body of the remand).  See February 2016 Board Hearing Transcript, pages 9, 20.

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any left foot disability present during the appeal period (dating to approximately June 2011) is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the Veteran's competent and credible testimony at the February 2016 Board hearing that discussed that he injured his left foot during an in-service event involving an explosion aboard a ship (discussed further above in the body of the remand).  See February 2016 Board Hearing Transcript, page 9.  Attention is also invited to an October 2006 VA treatment note that referenced numbness in the Veteran's left toes related to a war injury in World War II and a May 2004 VA treatment note that referenced that the Veteran believed the pain in his foot was related to trauma suffered during the war.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any left ankle or left foot disability present during the appeal period (dating to approximately June 2011) is due to or caused by the Veteran's service-connected left knee disability.

d.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any left ankle or left foot disability present during the appeal period (dating to approximately June 2011) has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected left knee disability.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the identified left ankle or left foot disability found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the Veteran's service-connected left knee disability. 

With respect to the opinions requested in "c" and "d," while review of the entire claims folder is required, attention is invited to the Veteran's representatives contentions as the February 2016 Board hearing.  The representative stated that the Veteran's "ankle could take extra weight based on how severe his knee is and could have issues, " that "if [the Veteran's] knee was so bad, which it seems like it is, that you couldn't help but alter your gait which would have an effect on the ankle" and that the Veteran's reported in-service left ankle injury (or injuries) "may have weakened it" and that "to continue to have that knee issue, it would have still continued to work on that weakening process in the left ankle."  
Attention is also invited to the evidence of record that indicates that the Veteran had an altered gait, to include an August 2007 VA examination report (related to the Veteran's left knee) that noted that the Veteran's shoe wear was somewhat worse on the left which "probably indicates some asymmetry of gait," an October 2006 VA treatment note that referenced that the Veteran had an "old injury to left leg," presumably a reference to his service-connected left knee disability, which "causes him to limp just a little" and a June 2003 VA treatment note that referenced the Veteran's left knee and that he used a walking stick to get around.  Additionally, the Veteran also testified that after service when he worked in the woods he would walk with a stick because his knee would not support him.  See February 2016 Board Hearing Transcript, page 11

e.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any left lower extremity muscle disability present during the appeal period (dating from approximately April 2012) is due to or caused by the Veteran's service-connected left knee disability or left hip disability.

f.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any left lower extremity muscle disability present during the appeal period (dating to approximately April 2012) has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected left knee disability or left hip disability.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the identified left lower extremity muscle disability found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the Veteran's service-connected left knee disability or left hip disability. 

With respect to the opinions requested in "e" and "f," while review of the entire claims folder is required, attention is invited the Veteran's testimony at the February 2016 Board hearing, to include that he had weakened muscles in his left leg, which he attributed to them not being used.  See February 2016 Board Hearing Transcript, page 15.  Further attention is invited to the evidence of record that indicates that such lack of use may be due to the Veteran's service-connected left knee disability or left hip disability, to include a July 2015 VA examination report (conducted regarding the Veteran's left hip) that stated that the Veteran "cannot bear weight on his left leg/knee at all due to his" degenerative joint disease of the left knee, a June 2014 VA treatment note that referenced that the Veteran's "leg has been weak since the hip replacement and he cannot stand well on it" and an October 2013 VA treatment note that referenced that the Veteran had "[d]ifficulty standing secondary to chronic hip pain."

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


